J. S31044/17


NON-PRECEDENTIAL DECISION – SEE SUPERIOR COURT I.O.P. 65.37

IN RE: C.P.W., C.W., G.W., J.W.,     :    IN THE SUPERIOR COURT OF
MINORS                               :          PENNSYLVANIA
                                     :
APPEAL OF: C.W., BIOLOGICAL          :         No. 241 WDA 2017
FATHER                               :


             Appeal from the Order Entered January 25, 2017,
            in the Court of Common Pleas of Allegheny County
         Orphans’ Court Division at Nos. CP-02-AP-0000025-2015,
           CP-02-AP-0000026-2015, CP-02-AP-0000027-2015,
                         CP-02-AP-0000070-2016


IN RE: C.P.W., C.W., G.W., J.W.,     :    IN THE SUPERIOR COURT OF
MINORS                               :          PENNSYLVANIA
                                     :
APPEAL OF: C.W., BIOLOGICAL          :         No. 242 WDA 2017
FATHER                               :


             Appeal from the Order Entered January 25, 2017,
            in the Court of Common Pleas of Allegheny County
         Orphans’ Court Division at Nos. CP-02-AP-0000025-2015,
           CP-02-AP-0000026-2015, CP-02-AP-0000027-2015,
                         CP-02-AP-0000070-2016


IN RE: C.P.W., C.W., G.W., J.W.,     :    IN THE SUPERIOR COURT OF
MINORS                               :          PENNSYLVANIA
                                     :
APPEAL OF: C.W., BIOLOGICAL          :         No. 243 WDA 2017
FATHER                               :


             Appeal from the Order Entered January 25, 2017,
            in the Court of Common Pleas of Allegheny County
         Orphans’ Court Division at Nos. CP-02-AP-0000025-2015,
           CP-02-AP-0000026-2015, CP-02-AP-0000027-2015,
                         CP-02-AP-0000070-2016
J. S31044/17


IN RE: C.P.W., C.W., G.W., J.W.,        :    IN THE SUPERIOR COURT OF
MINORS                                  :          PENNSYLVANIA
                                        :
APPEAL OF: C.W., BIOLOGICAL             :         No. 244 WDA 2017
FATHER                                  :


             Appeal from the Order Entered January 25, 2017,
            in the Court of Common Pleas of Allegheny County
         Orphans’ Court Division at Nos. CP-02-AP-0000025-2015,
           CP-02-AP-0000026-2015, CP-02-AP-0000027-2015,
                         CP-02-AP-0000070-2016


BEFORE: PANELLA, J., DUBOW, J. AND FORD ELLIOTT, P.J.E.


MEMORANDUM BY FORD ELLIOTT, P.J.E.:           FILED: MAY 15, 2017

     C.W. (“Father”) appeals from the January 25, 2017 order entered in

the Court of Common Pleas of Allegheny County, Orphans’ Court Division,

granting the petition of the Allegheny County Office of Children, Youth and

Families (“CYF”) and involuntarily terminating his parental rights to his

dependent children, C.P.W., female child, born in July of 2010 (“C.P.W.”);

C.W., male child, born in October of 2011 (“C.W.”); G.W., male child, born

in September of 2012 (“G.W.”), and J.W., male child, born in May of 2014

(“J.W.”) (collectively, the “Children”), pursuant to the Adoption Act,

23 Pa.C.S.A. §§ 2511(a)(2), (5), (8), and (b).1 After review, we affirm.




1
  In the same order, the trial court terminated the parental rights of the
Children’s mother, C.C. (“Mother”), also pursuant to Sections 2511(a)(2),
(5), (8), and (b). Mother has filed an appeal at Superior Court Docket
No. 276 WDA 2017.


                                    -2-
J. S31044/17


      The trial court summarized the relevant procedural and factual history

as follows:

                    The family has had a lengthy history of
              involvement with [CYF]. Mother, C.C., has a total of
              eight children ranging in age from 14 to 2 years
              old[Footnote 1]. [CYF] received its first referral in
              2002. Numerous other referrals have been made
              and services have been offered to the family
              throughout the years. Mother gave birth to C.P.W.
              [in July of 2010], C.D.W. [in October of
              2011][Footnote 2], and G.W. [in September of
              2012][Footnote 3]. However, all of the referrals
              were closed and further Court intervention was not
              required.

                    [Footnote 1] There are three children not
                    subject to the termination proceedings,
                    Z.L., T.J. and J.R.

                    [Footnote 2] [CYF] became involved with
                    the family briefly after C.D.W.’s birth in
                    2011 after Mother testified positive for
                    THC.

                    [Footnote 3] [CYF] became involved
                    again with the family after G.W.’s birth in
                    2012 after receiving reports about
                    Mother’s alleged substance abuse.

                    [CYF] received its most recent referral in 2013
              and a Petition for Dependency was filed on
              February 7th, 2013.         The bases for alleging
              dependency were Mother’s substance abuse issues,
              truancy concerns for the older children, and concerns
              about the lack of developmental and medical
              services that the younger children were receiving.
              Prior   to    the    Adjudicatory     Hearing,     [CYF]
              implemented services to work with the family to
              address their concerns. The agency was able to
              ascertain the identity of the Father, C.W. (hereinafter
              Father), of C.P.W., C.D.W., and G.W.           Although
              Father had knowledge of [CYF]’s involvement with


                                       -3-
J. S31044/17


          the family, he did not engage with any services prior
          to the Adjudicatory Hearing.           After further
          investigation, [CYF] discovered that the parents had
          filed numerous Protection From Abuse Petitions
          (hereinafter PFA Petitions) against one another.
          Domestic violence therapy was added as a goal for
          the family based upon the allegations contained
          within the PFA Petitions. Father had been present in
          Mother’s home a number of times that various
          service providers appeared, which contributed to the
          concerns that the [C]hildren may have witnessed
          incidents of domestic violence.

                 The parties appeared for an Adjudicatory
          Hearing on February 26th, 2013 and the case was
          continued so that Father could obtain counsel.
          Mother obtained counsel prior to the hearing and the
          Court appointed KidsVoice to represent the
          [C]hildren. Father refused to take a drug test on the
          date of the hearing. The parties next appeared on
          April 2nd, 2013 for an Adjudicatory Hearing but it was
          continued because it conflicted with one of Mother’s
          Criminal Court proceedings[Footnote 4]. The parties
          appeared on May 14th, 2013 and the [C]hildren were
          adjudicated dependent pursuant to 42 Pa.C.S.A.
          § 6302(1)[Footnote 5]. The Court ordered that the
          [C]hildren remain in Mother’s care and that she
          attend and cooperate with parenting classes as well
          as comply with all of her other Family Service Plan
          goals. Father did not appear but the Court was
          informed that he had been arrested the month
          before and charged with two counts of Possession.
          The Court ordered that he was to comply with his
          goals and attend to his criminal matters. The Court
          Appointed Special Advocates (hereinafter CASA)
          were appointed by separate order for each of the
          [C]hildren on May 14th, 2013.

               [Footnote 4] Mother was arrested for
               allegedly selling a brick of heroin out of
               her home and was facing felony drug
               charges.




                                  -4-
J. S31044/17


                [Footnote 5] Mother stipulated that she
                was in need of assistance in obtaining
                drug and alcohol treatment and with
                childcare.

                 A    Permanency     Hearing    was     held    on
          August 28th, 2013. Father was incarcerated at the
          time of this hearing but Mother appeared. It was
          reported that Mother had lost her housing and the
          family was living with a relative.         Mother had
          continuously tested positive for THC at her random
          drug screens. Additionally, [CYF] was unable to
          verify that Mother was engaged in mental health
          treatment.     The Court allowed the [C]hildren to
          remain in Mother’s care but ordered that In-Home
          Services be increased to “crisis” level to alleviate the
          Court’s concerns. Mother was ordered to ensure that
          all of the [C]hildren’s medical needs were being met
          and that the youngest children, C.D.W. and G.W. be
          enrolled at Matilda Theiss Therapeutic Nursery and
          Preschool.     The Court ordered both Mother and
          Father to complete domestic violence treatment as
          part of their Family Service Plan goals. The parent’s
          [sic] compliance and progress were deemed to be
          minimal. The Court found that [CYF] had made
          reasonable efforts to finalize the permanency plan to
          prevent and eliminate removal from the home.

                 In September of 2013, Mother failed to allow
          the In-Home Service workers to enter the home.
          She had completed an intake assessment at Mercy
          Behavioral Health in mid-September of 2013 but it
          was unclear from the record whether Mother actually
          began treatment at the time of the assessment. In
          early October of 2013, [CYF] received reports that
          G.W. had two black eyes and that Mother provided
          conflicting stories about the cause of those injuries.
          As a result of these concerns, [CYF] sought and
          obtained an Emergency Custody Authorization on
          October 3rd, 2013 for all of the [C]hildren. All of the
          [C]hildren were removed with the exception of G.W.,
          as he could not be located. A Shelter Hearing was
          held on October 4th, 2013 before Hearing Officer
          Mark Cancilla. Mother appeared but did not bring


                                   -5-
J. S31044/17


          G.W..[sic] The Court ordered continued placement
          of the [C]hildren based upon Mother’s lack of
          cooperation with In-Home Services, her lack of
          cooperation in providing verification of mental health
          and drug and alcohol treatment, and because she
          had not enrolled G.W. in therapeutic preschool at
          Matilda Theiss. Mother had also missed a number of
          medical appointments for the [C]hildren. This was of
          particular concern because C.P.W. had been
          diagnosed with a genetic disorder which affected
          both her physical and developmental health. Father
          remained incarcerated at the time of the hearing.
          The parent’s [sic] progress was deemed to be
          minimal. The Court made a finding that reasonable
          efforts were made to prevent removal from the
          home and that allowing the [C]hildren to return to
          the care of Mother would be contrary to their
          welfare. The whereabouts of G.W. were discovered
          and he was removed from his Mother’s care on
          October 5th, 2013. A few days after the hearing,
          Father was transferred to an in-patient drug and
          alcohol facility, Cove Forge, from October 8th, 2013
          until October 23, 2013. Upon his discharge from
          Cove Forge, it was recommended that he participate
          in intensive outpatient therapy.        Father did not
          maintain any meaningful contact with [CYF] during
          this time.     The Court ordered [CYF] to make a
          referral for the family to participate in individual and
          interactional evaluations. Dr. Terry O’Hara, a Court
          appointed psychologist from Allegheny Forensic
          Associates, was assigned to conduct evaluations of
          the family. He conducted an individual evaluation of
          Mother on November 11, 2013. Mother denied any
          incidents of domestic violence and minimized the
          allegations contained within the numerous Protection
          From Abuse petitions. Dr. O’Hara reported a number
          of concerns as Mother admitted to a history of
          domestic violence and substance abuse.           Mother
          displayed a great deal of irritability and frustration
          during the evaluation and did not accept any
          responsibility for her current circumstances. She
          blamed the “system” for her frustration and lack of
          cooperation with service providers.         Dr. O’Hara
          recommended that Mother seek mental health, drug


                                   -6-
J. S31044/17


          and alcohol and domestic violence therapy.
          Dr. O’Hara opined that Mother needed to attain some
          level of stability through working with services and
          attending anger management counseling before the
          [C]hildren could be returned to her care.

                Parties appeared on November 20th, 2013 for a
          Shelter Review Hearing. Mother appeared but Father
          did not. The Court ordered all of the [C]hildren to
          remain in their various foster homes and converted
          them from Shelter Care to regular Foster Care
          placements. The Court further ordered Mother to
          comply with her Family Service Plan goals
          (specifically anger management), to attend visits,
          and comply with enrolling the three youngest
          [C]hildren in Matilda Theiss Preschool. The Court
          made a finding that reasonable efforts were made by
          [CYF] to prevent or eliminate the need for continued
          placement of the [C]hildren. Ultimately, the case
          was continued to another day to obtain reports and
          testimony from Dr. Terry O’Hara.

                A continued Shelter hearing was held on
          December 10th, 2013 and the Court took all of the
          testimony under advisement. Father failed to appear
          but Mother did and was represented by counsel. The
          Court issued an order on December 17th, 2013 that
          the [C]hildren were to remain in placement, that
          Mother’s visits were to remain status quo, that she
          was to comply with all of her goals, and that she sign
          releases and provide [CYF] with documentation that
          she was in compliance with her dual diagnosis
          treatment.      The Court made a finding that
          reasonable efforts were made by [CYF] to prevent or
          eliminate the need for continued placement of the
          [C]hildren.    Mother began treatment at Mercy
          Behavioral Health in December of 2013 and began
          cooperating with services.

                The case was assigned to this Court on
          January 13th, 2014. It was reported that Mother had
          threatened the previous caseworker during the
          transition, thus necessitating the need to assign a
          new caseworker.        [CYF] assigned caseworker


                                  -7-
J. S31044/17


          Renee Taddy to the case. Ms. Taddy began working
          with the family in January of 2014.            Initially,
          Caseworker Taddy had a cordial relationship with
          Mother and was able to institute In-Home Services
          for her in the first month that she was assigned to
          the case. It was also discovered that Mother was
          pregnant again.        Mother was fairly cooperative
          during this time and as such, the Court granted
          Mother’s request to move visits into her home on
          February 25th, 2014.         The parties appeared on
                    th
          March 12 , 2014 for a Permanency Review Hearing.
          Father failed to appear but Mother did and was
          represented by counsel. The Court ordered that the
          [C]hildren remain in placement and that Mother’s
          visits could be increased at the discretion of [CYF].
          The Court further ordered Mother to continue to
          work with In-Home Services, sign releases for her
          dual diagnosis treatment, comply with all other
          Family Service Plan goals, and cooperate with [CYF].
          The Court made a finding that Mother was in
          moderate compliance.          Mother’s counsel filed a
                              th
          Motion on April 10 , 2014 requesting overnight visits
          with some of the [C]hildren. The Court granted the
          request and ordered that Mother could have one
          overnight     visit    with    three   of  her     older
          children[Footnote 6].       The Court agreed to hear
          argument on whether Mother could have one
          overnight visit on Mother’s Day on May 7th, 2014
          with all of the [C]hildren. At that hearing on May 7th,
          2014, the Court ordered that Mother could have
          extended visits with C.P.W., C.D.W., and G.W. on a
          Saturday and an additional visit on Mother’s Day.
          However, shortly after leaving the Court hearing,
          Mother went into labor with J.W. and delivered him
          that evening. J.W. was permitted to remain in his
          Mother’s care after his birth. Mother identified the
          father of this child to be C.W., the father of G.W.,
          C.D.W., and C.P.W. Almost immediately after his
          birth, [CYF] began to have concerns about Mother’s
          care of the child. Mother discussed with Caseworker
          Taddy the possibility of placing the baby in foster
          care for a few days so that she could take a
          “booze cruise” with her friends. Additionally, the
          child was not in the home during many of the times


                                    -8-
J. S31044/17


          that the caseworker attempted to do random safety
          checks throughout the week.

               [Footnote 6] Two of these children are
               not part of the TPR proceedings.

                 Dr. O’Hara conducted an individual evaluation
          of Mother on June 24, 2014. The examiner had
          similar concerns as in the 2013 evaluation. Mother
          continued to engage in a romantic relationship with
          Father, despite ongoing incidents of domestic
          violence and continued emotional and mental
          instability. Mother continued to externalize blame
          for the removal of her [C]hildren. Additionally, she
          reported that she was no longer willing to work with
          services. Dr. O’Hara opined that Mother needed to
          obtain housing and re-engage with In-Home Services
          and anger management in order to provide the
          stability required for reunification.

                 During this time, Caseworker Taddy received
          reports from Mother’s neighbors that Mother was
          partying frequently and that people were coming in
          and out of the residence numerous times a day.
          Mother confirmed that there was a great deal of foot
          traffic at her house but always had an excuse [as] to
          why this was occurring so frequently.            The
          caseworker also had concerns that J.W. was being
          cared for by individuals not known to the agency.
          She continued to have limited access to the child in
          Mother’s home. Additionally, Mother was attending
          medical and educational appointments sporadically
          during this time. Due to the great number of missed
          appointments, many important services for the
          [C]hildren were delayed.      Often times [sic], the
          caseworker had to physically deliver releases and
          other documents to Mother or her counsel for
          signature as neither parent made themselves
          available to attend these appointments. Father did
          not attempt to contact Caseworker Taddy until June
          of 2014. When he did make contact with her, he
          advised her that he was not in [a] position to care
          for J.W. or any of his other children. During one of
          the home visits with the [C]hildren in June, Mother


                                  -9-
J. S31044/17


          was physically evicted from her residence. Based
          upon her lack of housing and various other concerns,
          the visits were changed back to supervised.

                The parties appeared on July 2nd, 2014 for a
          Permanency Hearing.      Mother appeared and was
          represented by counsel. Father failed to appear.
          The Court ordered that all of the [C]hildren remain in
          placement, that Mother receive anger management
          therapy, attend a domestic violence support group,
          cooperate with In-Home Services, find appropriate
          housing, and sign treatment releases[Footnote 7].
          Mother’s compliance was deemed to be minimal at
          this hearing and the agency was found to have
          provided reasonable efforts to prevent or eliminate
          the need for continued placement of the [C]hildren.
          The Court found Father to not be in compliance at
          all.

               [Footnote 7] With the exception of J.W.,
               whom the Court allowed to remain in the
               care of Mother.

                During the remaining summer months and
          during early fall, [CYF] received a number of reports
          that Mother was leaving J.W. with individuals not
          known to the agency and that there may not have
          been working utilities in her home. In addition, the
          police had been called to Mother’s home a number of
          times for disputes amongst neighbors. It was also
          reported that Mother had become engaged in a
          physical altercation while she was holding J.W. and
          had handed him off to a bystander so that she could
          engage another woman in a fist fight. Mother had
          not been attending dual diagnosis treatment
          consistently and was not appearing for random drug
          screens called in by [CYF]. On October 10th, 2014,
          [CYF] requested and was granted an Emergency
          Custody Authorization order for J.W. based upon
          these concerns. Father advised the caseworker that
          he was unable to care for J.W. at that time but
          offered his Mother as a possible placement option.
          He had little to no contact with the caseworker prior
          to this discussion in October. Father reported living


                                  - 10 -
J. S31044/17


          with his paramour, who was the Mother of his two
          oldest children. However, Father refused to make
          her available to be assessed by Caseworker Taddy.
          Father had been more cooperative in signing
          releases    and    attending   to    the   [C]hildren’s
          educational and medical needs during this reporting
          period. Caseworker Taddy offered Father In-Home
          Services, a referral for The Coalition for Fathers and
          Families, an Urban League referral, and offered to
          set up supervised visitation. Father declined the
          In-Home Services but did agree to attend the
          Coalition for Fathers and Families.

                 A Shelter Hearing was held on October 14th,
          2014.    Mother appeared represented and Father
          failed to appear.      The Court granted KidsVoice
          temporary Educational/Medical decision making [sic]
          rights until all of the [C]hildren could appear for a
          Permanency Hearing on October 28th, 2014. The
          Court also appointed KidsVoice for J.W. and placed
          him in the care of paternal grandmother, T.W. The
          Court made a finding that [CYF] made reasonable
          efforts to prevent removal of J.W. from the home
          and ordered them to file a Petition for Dependency.
          After the hearing that day, [CYF] filed a petition for
          Dependency for J.W.

                 The parties returned for a Permanency Hearing
          on October 28th, 2014.              Mother appeared
          represented and Father appeared. The Court found
          Mother to be in minimal compliance and Father to
          have not complied at all. While Mother had made
          some initial progress with In-Home Services, her
          participation had gradually decreased throughout the
          year.    As such, the Court ordered all In-Home
          Services to cease.      The Court ordered that the
          [C]hildren remain in placement. The Court further
          ordered that Mother provide documentation that she
          had been engaging in dual diagnosis for treatment,
          domestic violence therapy, and to provide [CYF] with
          updated contact information.       The Court ordered
          Father to contact [CYF]. The Adjudicatory hearing
          for J.W. was continued. The Court found that the
          agency had made reasonable efforts to prevent or


                                  - 11 -
J. S31044/17


          eliminate the need for continued placement of the
          [C]hildren.

                An Adjudicatory Hearing was held for J.W. on
          December 17th, 2014.       Both Mother and Father
          appeared and were represented by counsel. After
          hearing the evidence, the Court adjudicated J.W.
          dependent under 42 Pa.C.S.A. § 6302(1) as to both
          Mother and Father. The Court ordered Mother to
          attend random urine screens, attend parenting
          classes through Arsenal[Footnote 8], attend AFA
          evaluations and     follow   all recommendations,
          cooperate with her goals and attend and participate
          in domestic violence therapy. [CYF] was ordered to
          assist Mother with housing and transportation
          assistance. Father was ordered to undergo a drug
          and alcohol evaluation, submit to random urine
          screens, and attend the AFA evaluations and follow
          the recommendations.       CASA was appointed to
                                   th
          J.W.’s case on October 17 , 2014 by separate order.

               [Footnote 8] [CYF] had concerns that
               Mother was not providing adequate
               supervision during visits.

                 A Permanency/Goal Change hearing was
          scheduled for January 30th, 2015 for all of the
          [C]hildren[Footnote 9]. Mother appeared and was
          represented by counsel. Father did not appear but
          was represented by counsel. The Court ordered that
          the [C]hildren remain in placement, that Mother
          begin the parenting program at Arsenal, attend AFA
          evaluations and follow recommendations, continue
          dual diagnosis treatment and domestic violence
          therapy, and maintain suitable housing. Father[]
          was ordered to continue his involvement with
          Coalition for Fathers, attend dual diagnosis
          treatment, attend AFA evaluations and follow all
          recommendations.        The Court found that both
          Mother and Father were in minimal compliance with
          their goals. Petitions for the Involuntary Termination
          of Parental Rights for C.P.W., C.D.W. and G.W., were
          filed on January 30th, 2015.



                                  - 12 -
J. S31044/17



               [Footnote 9] J.W.’s case was not
               scheduled for a goal change as he had
               only be[en] adjudicated dependent in
               December of 2014.

                 [CYF] filed a Motion to Ratify Placement of
          C.P.W., C.D.W., and G.W. and the Court granted the
          Motion on March 17th, 2015. All three children were
          placed into a new foster home. The Petitions for
          Involuntary Termination of Parental Rights were
          withdrawn on April 16th, 2015. Dr. O’Hara conducted
          individual and interactional evaluations with Mother
          and some of the [C]hildren in April of 2015.
          Dr. O’Hara had similar concerns as in the prior
          evaluations. Mother admitted to engaging in two
          incidents of domestic violence with Father, one of
          which resulted in her arrest. Dr. O’Hara noted that
          she accepted some responsibility for “letting her kids
          down” and did show some insight into the dynamics
          of the volatile relationship between herself and
          Father. However, Mother still continued to make
          excuses as to her lack of attendance at medical and
          educational appointments for the [C]hildren. She
          blamed the alleged victims in her criminal matters as
          well as the landlords in her eviction matters. Similar
          services were recommended as in the prior
          evaluations. Dr. O’Hara conducted an interactional
          evaluation of Mother and the [C]hildren on May 18th,
          2015.     He opined that Mother exhibited positive
          parenting skills throughout the evaluation but that
          she had difficulty in getting the [C]hildren to comply
          with her directives. While Dr. O’Hara did not believe
          that termination of Mother’s parental rights was
          appropriate at that time, he believed that return of
          the [C]hildren would expose them to psychological
          instability, homelessness, and violence. Additionally,
          none of the [C]hildren were in long term placements
          at that time.

                Dr. O’Hara conducted an individual and
          interactional evaluation of Father on June 8th,
          2015[Footnote 10], where Father reported to
          Dr. O’Hara that he had suffered multiple “nervous


                                  - 13 -
J. S31044/17


          breakdowns”. [sic] He had admitted to a history of
          mental health issues even prior to meeting Mother.
          He also admitted to a history of abusing alcohol and
          marijuana and that he had used marijuana a few
          weeks prior to the evaluation. Father reported being
          arrested and jailed on 13 separate occasions based
          upon false allegations made by Mother. Father was
          unwilling to discuss many details about his
          relationship with Mother but alleged numerous
          threats made towards him by her.        Additionally,
          Father revealed that Mother allegedly set his
          paramour’s home on fire in 2010. Father showed
          poor insight into Mother’s progress and told
          Dr. O’Hara that he believed that she was doing
          everything that she was supposed to do. At that
          time,    Dr. O’Hara   recommended      that   Father
          participate in dual diagnosis intensive outpatient
          treatment, obtain appropriate housing, undergo a
          psychiatric consultation, and attend parenting
          classes. Dr. O’Hara also conducted an interactional
          evaluation with Father and the [C]hildren on the
          same date.      Dr. O’Hara noted that Father was
          appropriate and played well with the [C]hildren.
          C.P.W. often overly directed herself towards Father
          while J.W. and G.W. did not, which caused the
          Doctor to opine that the [C]hildren had an insecure
          attachment to Father.

               [Footnote 10] Father had previously
               been     scheduled  to  attend   AFA
               evaluations five times but failed to
               appear.

                The parties appeared on June 12th, 2015 and
          the hearing was continued so that the parties could
          review the aforementioned recommendations made
          by Dr. O’Hara.

               In between hearings, a number of important
          medical   and    educational   appointments    were
          scheduled for the [C]hildren. A meeting for C.P.W.,
          C.D.W., and G.W. was held at Matilda Theiss and
          Mother did not attend. As a result of Mother missing
          the meeting and not completing the paperwork,


                                 - 14 -
J. S31044/17


          C.D.W. did not receive vital services. Father was
          cooperative during this time in signing paperwork for
          the [C]hildren’s educational needs.       It was also
          reported to [CYF] during this time frame that Mother
          had come to Father’s place of employment and
          struck him in the head with a glass bottle. Father
          had to be hospitalized due to the seriousness of the
          injury.    Mother was criminally charged for this
          assault but the charges were later dismissed because
          Father failed to appear at the Preliminary Hearing. A
          few weeks later, Father was also alleged to have
          threatened Mother with a gun. He was arrested and
          charged as a result of this incident. His charges
          were also dismissed after Mother failed to appear at
          his Preliminary Hearing. Mother was arrested and
          charged with Retail Theft on May 18th and May 22nd,
          2015. A Permanency Planning meeting was held in
          mid-July and Mother did attend. At this meeting,
          Mother threatened caseworker Taddy in front of
          several people. While discussing a goal change for
          the [C]hildren, Mother said “If you try to adopt my
          kids out, you will be sorry”. [sic] Mother alleged that
          the caseworker had informed the [Allegheny County]
          Housing Authority of the pending termination
          proceedings and that they had denied Mother the
          chance to obtain a suitable home for the [C]hildren.
          As a result of this particular incident, Ms. Taddy
          asked to be removed as the caseworker for the
          family. A new caseworker, Richard Mudd[,] was
          assigned to the case[Footnote 11].

                [Footnote 11] Ms. Taddy remained on
                the case until October of 2015.

                Parties appeared on July 24th, 2015 for a
          Permanency Review Hearing. Mother and Father
          attended and were represented by counsel. Mother’s
          progress was determined to be minimal as she only
          attended 60% or 70% of her scheduled mental
          health    treatment   appointments      and   anger
          management treatment. She missed a number of
          random urine screens during this time. She had also
          not been consistent with visits that occurred at the
          Arsenal Parenting Program with J.W..[sic] Mother


                                  - 15 -
J. S31044/17


          attended approximately half of her visits with J.W.,
          and as a result, her visits were reduced to once a
          week with him. She was more consistent with the
          visits for C.P.W., C.D.W., and G.W. which occurred
          twice a month. At the time of the hearing, Mother
          was in the process of being evicted again. The Court
          ordered Mother to continue domestic violence
          treatment, anger management classes, trauma
          therapy, mental health treatment, to obtain suitable
          housing, and to take random urine screes.[sic]
          Father was ordered to engage in dual diagnosis
          treatment[Footnote 12], attend parenting classes at
          Arsenal, attend domestic violence therapy, obtain
          housing, and comply with the AFA recommendations.
          Father’s progress was deemed to be minimal as he
          had not attended visits regularly and had not sought
          dual diagnosis treatment. Father was also in need of
          appropriate housing and requested assistance from
          the agency despite refusing to provide [CYF] with a
          current address. [CYF] was ordered to make an
          Urban League referral to assist Father in obtaining
          housing, provide transportation assistance for the
          parents, and to provide Father with notice of all
          upcoming medical appointments for his [C]hildren.
          The Court held that [CYF] made reasonable efforts to
          prevent or eliminate the need for removal or
          continued placement of the [C]hildren. The Court
          ordered that the [C]hildren remain in placement with
          continued permission to place. All of the foster
          parents were given secondary educational and
          medical decision making [sic] rights.

               [Footnote 12] Father tested positive for
               THC at his screen on the day of this
               hearing.

                The parties appeared on the 9th of October,
          2015 for a Permanency Review Hearing. The new
          [CYF] caseworker, Richard Mudd, began working
          exclusively with the family in October. Mother and
          Father both appeared and were represented by
          counsel.    The Court ordered that the [C]hildren
          remain in placement and that all previously ordered
          services remain in effect. Mother and Father were


                                 - 16 -
J. S31044/17


          ordered to continue to comply with their goals. The
          Court determined that Mother made minimal
          progress based upon her poor visitation, missed
          screens, lack of consistency with mental health
          treatment along with another pending eviction.
          During this period, Mother was arrested and charged
          with Retail Theft. Mother was also arrested and
          charged with Defiant Trespass, False Identification to
          Law Enforcement, and Disorderly Conduct.          The
          more serious charges were withdrawn and Mother
          pled guilty to two counts [sic] Disorderly Conduct.
          The Court deemed Father’s progress to be minimal
          as he consistently failed to appear for drug screens
          and    had    not   engaged     in   dual   diagnosis
          treatment[Footnote 13]. Father had not been in
          contact with the caseworker during this reporting
          period but had been attending visits with the older
          children more regularly. Father was residing with his
          grandmother at the time of the hearing and was
          unable to care for the [C]hildren in that home. The
          Court found that [CYF] made reasonable efforts to
          prevent or eliminate the need for removal or
          continued placement of the [C]hildren.        C.P.W.,
          C.D.W., and G.W. were moved to a pre-adoptive
          foster home and their caregivers were given
          secondary Educational and Medical Decision-Making
          Rights.   The CASA worker assigned to the case
          resigned,     and     the    Program      Supervisor,
          Danielle Morrison, assumed the case at the end of
          2015[Footnote 14].

               [Footnote 13] Father reported that he
               continued to smoke marijuana.

               [Footnote 14] CASA’s recommendations
               for the family remained fairly the same
               throughout the history of the case.
               Namely that parents comply with their
               goals and ensure that the [C]hildren’s
               medical and educational needs were
               being met.

               A Permanency/Goal Change Hearing was held
          on January 5th, 2016. Mother and Father appeared


                                  - 17 -
J. S31044/17


          and were represented by counsel.          The Court
          ordered that all [C]hildren remain in their current
          placements. Mother was ordered to continue mental
          health treatment, obtain suitable housing, attend
          regular urine screens, attend visits, sign releases,
          finish parenting classes, and maintain contact with
          the domestic violence therapist. Father was ordered
          to undergo dual diagnosis treatment, obtain
          appropriate housing, and attend regular drug
          screens. Visits were to remain status quo. [CYF]
          was ordered to investigate Mother’s new residence.
          Both Mother and Father were deemed to be in
          minimal compliance. The Court found that [CYF]
          made reasonable efforts to prevent or eliminate the
          need for removal or continued placement of the
          [C]hildren. The Goal Change Hearing was continued
          to coincide with the Termination Hearing.

                 A Permanency Hearing was held on April 6th,
          2016. Mother and Father both attended and were
          represented by counsel. Mother’s health insurance
          lapsed in January of 2016 and she did not rectify the
          situation until shortly before this hearing. As such,
          she did not engage in mental health treatment
          during this period. At the time of the hearing, it was
          reported to the Court that the younger children,
          particularly C.D.W. and G.W., were acting out
          sexually. The Court ordered that foster parents seek
          out an appropriate mental health service to address
          these concerns.        The Court ordered that the
          [C]hildren remain in placement. Mother was ordered
          to maintain stable housing, undergo a POWER
          evaluation and follow any of their recommendations,
          continue treatment at Mercy, sign medical releases,
          and attend the [C]hildren’s medical appointments
          and AFA evaluations. Father was ordered to undergo
          a drug and alcohol evaluation and follow all
          recommendations, attend regular urine screens, sign
          releases, and attend the [C]hildren’s medical
          appointments. There was an ongoing need for both
          Mother and Father to receive sign language
          training[Footnote15]. The Court found both parents
          to be minimally complaint [sic] with their goals and
          that [CYF] had made reasonable efforts to prevent or


                                  - 18 -
J. S31044/17


          eliminate the need for removal         or   continued
          placement of the [C]hildren.

               [Footnote 15] C.P.W. was largely
               non-verbal at the time of the hearing.
               Foster parents had received training and
               were able to effectively communicate
               with her by using American Sign
               Language.

               Petitions for Involuntary Termination of
          Parental Rights were again filed on behalf of C.P.W.,
          C.D.W., G.W., and J.W. on April 13th, 2016.

                 Dr. O’Hara conducted his final individual
          evaluation of both Mother and Father in June of 2016
          as well as interactional evaluations with the parents
          and [C]hildren.      Dr. O’Hara noted that Father
          externalized    responsibility   for   the  [C]hildren
          remaining in care.       Dr. O’Hara was unable to
          evaluate Father’s paramour and had no information
          that Father’s household could appropriately meet the
          needs of the [C]hildren. Dr. O’Hara continued to
          have significant concerns about Father’s history of
          drug and alcohol abuse coupled with significant
          mental health concerns which had previously
          warranted a psychiatric hospitalization.      In both
          evaluations, Father reported using marijuana when
          he felt overwhelmed.         Dr. O’Hara reported that
          Father blamed his use on [CYF] and stated that “CYF
          was not doing what they were supposed to be
          doing....lt was so overwhelming...They want to
          overwhelm me”. [sic] It was his opinion that even if
          Father and his paramour had a safe and stable home
          with no history of domestic violence, he still could
          not recommend placing four young children into their
          care. It was Dr. O’Hara’s opinion that he could not
          recommend returning the [C]hildren to Father’s care
          as he had no evidence to demonstrate that Father
          would be able to handle such a huge commitment.
          Dr. O’Hara supported his claim by referencing
          Father’s lack of follow through with dual diagnosis
          treatment along with his paramour’s lack of
          participation in an evaluation. It was Dr. O’Hara’s


                                  - 19 -
J. S31044/17


          belief that any parent caring for four young children,
          3 with special needs, would feel overwhelmed at
          times. More specifically, a parent who suffered from
          mental health issues would certainly be more
          inclined to feel overwhelmed.

                 In his evaluation of Mother, Dr. O’Hara
          reported that Mother appeared uncharacteristically
          lethargic. Mother denied being under the influence
          but her behavior was concerning enough that it was
          noted in Dr. O’Hara’s report. During the evaluation,
          Mother continued to externalized [sic] responsibility
          for the circumstances that caused the [C]hildren’s
          continued placement. Dr. O’Hara opined that return
          of the [C]hildren to Mother would place them at risk
          for exposure to substantial anger issues, criminal
          activity, homelessness, substance abuse, and
          aggression based upon her lack of progress in
          addressing her mental health and drug and alcohol
          goals.

                 Dr. O’Hara also conducted interactional and
          individual evaluations of the foster parents of C.P.W,
          C.D.W., and G.W. in which he concluded that they
          exhibited several positive parenting skills.       The
          [C]hildren displayed several components of a secure
          attachment with their foster parents. Specifically,
          they    “showed     autonomy,     spontaneously    and
          frequently directed themselves to the [foster
          parents.”]      These individual evaluations were
          conducted based upon concerns expressed by CASA
          Supervisor Danielle Morrison regarding the care of
          the [C]hildren.       However, Dr. O’Hara had no
          concerns about the foster parent’s [sic] care of the
          [C]hildren. Additionally, he noted that “virtually all
          of the collateral resources that have worked with the
          [foster parents] have had no concerns about [their]
          care of the [C]hildren.”

                Dr. O’Hara conducted an individual and
          interactional evaluation of J.W.’s foster Mother and
          observed her to display a number of positive
          parenting skills. J.W. displayed several components
          of secure attachment with his foster Mother as well.


                                  - 20 -
J. S31044/17



Trial court opinion, 2/17/17 at 4-20 (some brackets in original).

      On January 25, 2017, the trial court entered an order that involuntarily

terminated Father’s parental rights to the Children. On February 7, 2017,

Father filed a timely notice of appeal to this court and a Pa.R.A.P. 1925(b)

concise statement of matters complained of on appeal.         On February 17,

2017, the trial court filed its Rule 1925(a) opinion.

      On appeal, Father raises the following issue for our review:

            Did the trial court abuse its discretion and/or err as a
            matter of law in concluding that [CYF] met its burden
            of proving by clear and convincing evidence that
            termination of [Father’s] parental rights would best
            serve the needs and welfare of the [C]hildren
            pursuant to 23 Pa.C.S.[A.] § 2511(b)?

Father’s brief at 14.

      In matters involving involuntary termination of parental rights, our

standard of review is as follows:

            The standard of review in termination of parental
            rights cases requires appellate courts “to accept the
            findings of fact and credibility determinations of the
            trial court if they are supported by the record.”
            In re Adoption of S.P., 47 A.3d 817, 826 (Pa.
            2012).     “If the factual findings are supported,
            appellate courts review to determine if the trial court
            made an error of law or abused its discretion.” Id.
            “[A] decision may be reversed for an abuse of
            discretion only upon demonstration of manifest
            unreasonableness, partiality, prejudice, bias, or
            ill-will.” Id. The trial court’s decision, however,
            should not be reversed merely because the record
            would support a different result. Id. at 827. We
            have previously emphasized our deference to trial
            courts that often have first-hand observations of the


                                     - 21 -
J. S31044/17


             parties spanning multiple hearings.     See In re
             R.J.T., 9 A.3d [1179, 1190 (Pa. 2010)].

In re T.S.M., 71 A.3d 251, 267 (Pa. 2013).           “The trial court is free to

believe all, part, or none of the evidence presented and is likewise free to

make all credibility determinations and resolve conflicts in the evidence.”

In re M.G., 855 A.2d 68, 73-74 (Pa.Super. 2004) (citation omitted). “[I]f

competent evidence supports the trial court’s findings, we will affirm even if

the record could also support the opposite result.”        In re Adoption of

T.B.B., 835 A.2d 387, 394 (Pa.Super. 2003) (citation omitted).

      The termination of parental rights is guided by Section 2511 of the

Adoption Act, 23 Pa.C.S.A. §§ 2101-2938, which requires a bifurcated

analysis of the grounds for termination followed by the needs and welfare of

the child.

             Our case law has made clear that under
             Section 2511, the court must engage in a bifurcated
             process prior to terminating parental rights. Initially,
             the focus is on the conduct of the parent. The party
             seeking termination must prove by clear and
             convincing evidence that the parent’s conduct
             satisfies the statutory grounds for termination
             delineated in Section 2511(a). Only if the court
             determines that the parent’s conduct warrants
             termination of his or her parental rights does the
             court engage in the second part of the analysis
             pursuant to Section 2511(b): determination of the
             needs and welfare of the child under the standard of
             best interests of the child. One major aspect of the
             needs and welfare analysis concerns the nature and
             status of the emotional bond between parent and
             child, with close attention paid to the effect on the
             child of permanently severing any such bond.



                                      - 22 -
J. S31044/17


In re L.M., 923 A.2d 505, 511 (Pa.Super. 2007) (citations omitted).       We

have defined clear and convincing evidence as that which is so “clear, direct,

weighty and convincing as to enable the trier of fact to come to a clear

conviction, without hesitance, of the truth of the precise facts in issue.”

In re C.S., 761 A.2d 1197, 1201 (Pa.Super. 2000) (en banc), quoting

Matter of Adoption of Charles E.D.M. II, 708 A.2d 88, 91 (Pa. 1998).

     In this case, the trial court terminated Father’s parental rights

pursuant to 23 Pa.C.S.A. §§ 2511(a)(2), (5), and (8), as well as (b). We

have long held that, in order to affirm a termination of parental rights, we

need only agree with the trial court as to any one subsection of

Section 2511(a), as well as Section 2511(b). In re B.L.W., 843 A.2d 380,

384 (Pa.Super. 2004) (en banc). As Father does not raise a challenge to

the trial court’s finding of grounds for termination under Section 2511(a) in

the statement of questions involved section of his brief, Father waives the

issue on appeal. Krebs v. United Refining Co. of Pa., 893 A.2d 776, 797

(Pa.Super. 2006) (reiterating that a failure to preserve issues by raising

them both in the concise statement of errors complained of on appeal and

statement of questions involved portion of the brief on appeal results in a

waiver of those issues).    We, therefore, analyze the court’s termination

pursuant to Section 2511(b) only, which provides as follows:

           (b)   Other     considerations.--The    court    in
                 terminating the rights of a parent shall give
                 primary consideration to the developmental,
                 physical and emotional needs and welfare of


                                    - 23 -
J. S31044/17


                     the child. The rights of a parent shall not be
                     terminated     solely     on     the    basis     of
                     environmental factors such as inadequate
                     housing, furnishings, income, clothing and
                     medical care if found to be beyond the control
                     of the parent. With respect to any petition
                     filed pursuant to subsection (a)(1), (6) or (8),
                     the court shall not consider any efforts by the
                     parent to remedy the conditions described
                     therein which are first initiated subsequent to
                     the giving of notice of the filing of the petition.

23 Pa.C.S.A. § 2511(b).

      With regard to Section 2511(b), the Pennsylvania Supreme Court has

stated as follows:

            [I]f the grounds for termination under subsection (a)
            are met, a court “shall give primary consideration to
            the developmental, physical and emotional needs
            and welfare of the child.” 23 Pa.C.S.[A.] § 2511(b).
            The emotional needs and welfare of the child have
            been properly interpreted to include “[i]ntangibles
            such as love, comfort, security, and stability.” In re
            K.M., 53 A.3d 781, 791 (Pa.Super. 2012). In In re
            E.M., 620 A.2d [481, 485 (Pa. 1993)], this Court
            held that the determination of the child’s “needs and
            welfare” requires consideration of the emotional
            bonds between the parent and child. The “utmost
            attention” should be paid to discerning the effect on
            the child of permanently severing the parental bond.
            In re K.M., 53 A.3d at 791. However, as discussed
            below, evaluation of a child’s bonds is not always an
            easy task.

In re T.S.M., 71 A.3d at 267. “[I]n cases where there is no evidence of a

bond between a parent and child, it is reasonable to infer that no bond

exists.   Accordingly, the extent of the bond-effect analysis necessarily

depends on the circumstances of the particular case.” In re Adoption of



                                        - 24 -
J. S31044/17


J.M., 991 A.2d 321, 324 (Pa.Super. 2010) (citations omitted). Additionally,

when evaluating a parental bond, “the court is not required to use expert

testimony.   Social workers and caseworkers can offer evaluations as well.

Additionally, Section 2511(b) does not require a formal bonding evaluation.”

In re Z.P., 994 A.2d 1108, 1121 (Pa.Super. 2010), citing In re K.K.R.-S.,

958 A.2d 529, 533 (Pa.Super. 2008) (internal citations omitted).

      Here, Father contends that “[i]f the trial court had given serious

consideration of the strong attachment, bond and love between Father and

[C]hidren that the law mandates,” it should have found that termination did

not best serve the needs and welfare of the Children. (Father’s brief at 24.)

Father further claims that the evidence demonstrated that “termination of

Father’s parental rights will deprive the [C]hildren of the love and affection

of their Father.” (Id.)

      We decline Father’s invitation to reweigh the evidence and reassess

witness credibility. Our standard of review requires to us to accept the trial

court’s findings of fact and credibility determinations where, as here, they

are supported by the record. See In re T.S.M., 71 A.3d at 267. Therefore,

because the record supports the trial court’s factual findings, and the trial

court’s legal conclusions are not the result of an error of law or an abuse of

discretion, we affirm the trial court’s order with regard to Subsection (b).

      Order affirmed.




                                     - 25 -
J. S31044/17




Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary

Date: 5/15/2017




                          - 26 -